Citation Nr: 0715287	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-44 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, claimed as scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
thoracic scoliosis.  The veteran subsequently initiated and 
perfected an appeal of this determination.  


FINDINGS OF FACT

1.  The veteran was diagnosed with thoracic scoliosis prior 
to military service.  

2.  The evidence of record does not indicate the veteran's 
thoracic scoliosis was aggravated during active military 
service.  


CONCLUSION OF LAW

The veteran's thoracic scoliosis of the thoracic spine was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(b), 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The August 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  The veteran was also sent a letter regarding 
the appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No additional duties to assist or 
inform the veteran remain unfulfilled by VA.  

The veteran seeks service connection for thoracic scoliosis.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, at the time the veteran was examined for 
military service in August 1979, prior medical records 
confirmed thoracic scoliosis of the thoracic spine.  
According to a June 1978 hospital discharge summary, a chest 
X-ray taken that same month was within normal limits except 
for a moderate thoracic scoliosis.  Nevertheless, the veteran 
was found fit for military service upon examination in August 
1979.  In November 1979 the veteran was seen for a rib 
contusion, at which time a 15 degrees dextroscoliosis of the 
dorsal region was again confirmed on X-ray.  No service 
separation examination report is of record.  

Post-service, the veteran received recurrent treatment for 
complaints of the spine.  In April 1981, he was treated for 
back pain following an injury on the job.  He reported 
another on-the-job injury in April 1982, again resulting in 
back pain.  Corrective surgery of the lumbosacral spine was 
performed in February 1984.  He was treated for residuals of 
a motor vehicle accident in November 1989, with resulting 
back pain.  A lumbosacral strain was diagnosed at that time.  
In November 1995, he was seen for treatment of a low back 
injury sustained on the job.  Spondylolisthesis of the 
lumbosacral spine was again diagnosed in September 1996.  A 
September 1999 X-ray of the veteran's thoracic spine again 
confirmed thoracic scoliosis.  

The veteran has also been afforded VA medical treatment at a 
local VA medical center, beginning in approximately 2003.  He 
has reported chronic high blood pressure, and takes 
medication for this.  A June 2003 CT scan of the spine 
confirmed marked scoliosis of the thoracic spine, with 
convexity to the right.  Degenerative changes were also 
observed.  

In an August 1997 decision, the veteran was found qualified 
for Social Security Disability benefits effective from 
November 1995.  The Social Security Administration found the 
veteran was disabled primarily as a result of a back injury, 
with residuals.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a thoracic 
spine disability, claimed as thoracic scoliosis.  As an 
initial matter, the Board notes that at the time the veteran 
was examined for military service, his thoracic scoliosis had 
already been diagnosed.  Every veteran with six months or 
more active military service shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where the evidence or medical judgment is such 
as to warrant a finding that disease or injury in controversy 
existed prior to acceptance and enrollment.  38 U.S.C.A. 
§ 1132 (West 2002).  Here, while scoliosis was not noted on 
his August 1979 service entrance examination, it was clearly 
diagnosed and confirmed via X-ray in June 1978, prior to 
service.  The Board also notes that the veteran did not have 
six months or more active military service; thus, any 
presumption of sound condition at the time he entered service 
would not apply.  Thus, the veteran's thoracic scoliosis must 
be considered as a pre-existing disability.  

Where a preexisting disease or injury is noted on the 
entrance examination, 38 U.S.C.A. § 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under § 1153 unless 
the underlying condition worsened.  Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

In the present case, the veteran's service medical records 
are silent for any increase in disability related to his 
preexisting thoracic scoliosis.  While the veteran was seen 
for a rib contusion in November 1979, at which time a 15 
degrees dextroscoliosis of the dorsal region was again 
confirmed on X-ray, no aggravation or additional disability 
was noted at that time.  The veteran was seeking treatment 
for a rib contusion, not a thoracic spine disability, during 
his time in service.  Additionally, following service, the 
veteran did not seek treatment for the thoracic spine until 
more than a year later, after he had incurred an on-the-job 
injury in April 1981.  Thereafter, he sustained additional 
injury to his back as the result of various work-related 
injuries and a motor vehicle accident.  While the veteran has 
received extensive post-service private and VA medical 
treatment for his lumbosacral spine, no medical examiner has 
suggested the veteran's thoracic scoliosis increased in 
severity during his military service.  In the absence of 
competent evidence of aggravation of the claimed disability, 
service connection for a thoracic spine disability must be 
denied.  

The veteran has himself alleged he had no disability of the 
thoracic spine prior to military service, and such a 
disability was incurred therein.  However, as a layperson, he 
is not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's service connection claim for a thoracic spine 
disability, claimed as thoracic scoliosis.  Such a disability 
existed prior to service, and was not aggravated therein, 
according to the evidence of record.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a thoracic spine 
disability, claimed as thoracic scoliosis, is denied.  




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


